423 F.2d 1326
Daniel OLSON, Plaintiff-Appellant,v.CALIFORNIA ADULT AUTHORITY, Defendant-Appellee.
No. 24635.
United States Court of Appeals, Ninth Circuit.
Feb. 2, 1970, Rehearing Denied March 20, 1970, CertiorariDenied May 18, 1970, See 90 S.Ct. 1717.

Daniel Olson, in pro. per.
Thomas C. Lynch, Atty. Gen., State of California, San Francisco, Cal., for appellee.
Before HAMLIN, KOELSCH and KILKENNY, Circuit Judges.
PER CURIAM:


1
Daniel Olson, appellant herein, a California state prisoner, filed a civil rights action against the California Adult Authority in the United States District Court for the Northern District of California.  He complains that he has not been released on parole and that the rules of the California Adult Authority governing hearings before the parole board deny him due process in violation of the Fourteenth Amendment.


2
The district court dismissed the action with prejudice on the ground that the 'plaintiff has failed to state a claim against the named defendant.'  We agree.


3
Treating the action as one under the civil rights statutes, the California Adult Authority is not a 'person' within the meaning of the civil rights act.  Bennett v. People of State of California, 406 F.2d 36 (9th Cir. 1969); Allison v. California Adult Authority, 419 F.2d 822 (9th Cir., Dec. 11, 1969).


4
Treating the action as an application for habeas corpus relief, the district court lacked jurisdiction because the action did not name as a defendant the person having custody over appellant.  Morehead v. California,339 F.2d 170 (9th Cir. 1964).


5
Judgment affirmed.